RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0104-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN M. RUDY,

     Defendant-Appellant.
_______________________

                   Argued February 28, 2022 – Decided March 10, 2022

                   Before Judges Sabatino, Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hunterdon County, Indictment No. 18-06-
                   0101.

                   Melanie K. Dellplain, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Melanie K.
                   Dellplain, of counsel and on the brief).

                   Debra G. Simms, Deputy Attorney General, argued the
                   cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Debra G. Simms, of
                   counsel and on the brief).
PER CURIAM

      After a jury trial, defendant John M. Rudy was found guilty of second-

degree endangering the welfare of a child by distribution of child pornography

(twenty-five or more items), N.J.S.A. 2C:24-4(b)(5)(a)(i) (count one); second-

degree endangering the welfare of a child by storing or maintaining child

pornography (twenty-five or more items) using a file-sharing program, N.J.S.A.

2C:24-4(b)(5)(a)(iii) (count two); and third-degree endangering the welfare of a

child by possession of child pornography (100 or more items), N.J.S.A. 2C:24 -

4(b)(5)(b) (count three).

      At sentencing, the court merged defendant's conviction on count one into

count two, and imposed a seven-year term with a five-year period of parole

ineligibility.   On count three, the court imposed a four-year term to run

concurrently with defendant's sentence on count two. The court granted the

State's application to place defendant on Parole Supervision for Life ("PSL"),

and required defendant to register as a sex offender. Defendant now appeals his

conviction on count two ("the file-sharing offense"), and his sentence. We

affirm.

      Briefly stated, the salient facts are as follows. In March 2016, the New

Jersey State Police Digital Technology Investigations Unit investigated the


                                                                          A-0104-20
                                       2
distribution of digital files containing child pornography through the peer-to-

peer file sharing network known as "BitTorrent." A peer-to-peer file sharing

network allows an individual with a computer to send files to and receive files

from other individuals' computers.      As New Jersey State Police Detective

Sergeant Brian Kearns testified at trial, BitTorrent is "one of the more efficient

file sharing systems" because it "breaks up the files into smaller pieces ," which

makes it easier to share files even if the "download is interrupted ."

      Kearns testified that, on March 12, 2016, he conducted a search over

BitTorrent for specific files containing a particular coding that he knew

indicated the file contained child pornography. Kearns located these files, and

the BitTorrent software, based on its automatic settings, downloaded the files

from a computer with IP address 73.33.191.144. Law enforcement was able to

determine, through a subpoena on the internet service provider for that IP

address, that the IP address was registered to defendant. Kearns used the

BitTorrent program to download over three hundred files from defendant's

computer, more than twenty-five of which contained child pornography.

      Kearns and other law enforcement officers conducted a lawful search

pursuant to a warrant of defendant's one-bedroom apartment on June 9, 2016.

Police seized from the apartment a desktop computer, a laptop computer, and


                                                                            A-0104-20
                                         3
more than one hundred portable digital storage devices, including thumb drives.

Child pornography was found on both the desktop computer and m any of the

external storage devices found in defendant's apartment.

      Detective Sergeant Christopher Camm, a New Jersey State Police forensic

examiner, testified at trial that he participated in the search and conducted a

"forensic preview" of defendant's computers. Defendant's desktop computer

was "on" when Camm found it. The computer was running "an application

named Free Torrent Download," which "allows people to download and share

files on the BitTorrent network."      Files were being shared through that

application when Camm found the computer.

      Camm found child pornography on both the desktop hard drive and on the

four external thumb drives found attached to the desktop. He discovered 4,616

pictures and videos, all of which, when taking duplication into account, totaled

"617 unique files." Over five hundred of these files matched files downloaded

by Kearns from defendant's computer using BitTorrent.

      The State's proofs were further amplified by Investigator Jason

Tomecheck of the Division of Criminal Justice, who testified about his full

forensic examination of the electronics that were seized from defendant's

apartment. Tomecheck created a "clone" or "exact duplicate" of the hard drive


                                                                          A-0104-20
                                       4
of defendant's desktop. He noted that in the center of the screen was the "Free

Torrent Viewer" application, which was actively running. The application was

downloading files and was actively "seeding" other files; that is, allowing those

files to be downloaded by others through the peer-to-peer file sharing network.

      Tomecheck described the settings options for the Free Torrent Viewer

application on defendant's desktop computer. Users like defendant have the

ability through these options to limit the downloads to their computers and limit

the uploads from their computers.

      Tomecheck documented over 400 image files of child pornography on

defendant's desktop computer, some of which were admitted into evidence at

trial. These image files were located in the computer folder for Free Torrent

Viewer downloads.

      Defendant testified on his own behalf. He stated that he lived by himself

in his apartment. Defendant admitted that he had downloaded child pornography

to his computer and various external storage devices. However, he claimed he

had never shared the child pornography with anyone. He also claimed that he

did not know what "BitTorrent" or a "file sharing program" was, and that he did

not know that law enforcement could download anything from his computer.




                                                                           A-0104-20
                                       5
      As we have already noted, the jury found defendant guilty of all three

charged offenses, and he received the aggregate seven-year sentence and PSL

condition previously described.

      On appeal, defendant presents the following arguments in his brief:

            POINT I:

            THE FILE-SHARING CHARGE SHOULD HAVE
            BEEN DISMISSED BECAUSE N.J.S.A. 2C:24-
            4(B)(5)(A)(III)   CONTAINS          AN
            UNCONSTITUTIONAL      STRICT-LIABILITY
            PROVISION.

            POINT II:

            DEFENDANT       WAS    DENIED     HIS
            CONSTITUTIONAL RIGHTS TO DUE PROCESS
            AND ASSISTANCE OF COUNSEL WHEN THE
            TRIAL COURT REFUSED TO ACKNOWLEDGE
            DEFENDANT'S COMPLAINTS OF INEFFECTIVE
            ASSISTANCE OF COUNSEL.

            POINT III:

            DEFENDANT'S SENTENCE IS EXCESSIVE
            BECAUSE THE SENTENCING COURT ERRED
            WHEN IT FAILED TO FIND MITIGATING
            FACTORS ONE, TWO, EIGHT, AND NINE, FOUND
            AGGRAVATING FACTORS THREE AND NINE,
            AND IMPOSED PAROLE SUPERVISION FOR LIFE.

Having considered these points, we affirm defendant's convictions and sentence.




                                                                            A-0104-20
                                      6
      With respect to the merits, defendant solely challenges his conviction of

the file-sharing offense on count two under N.J.S.A. 2C:24-4(b)(5)(a)(iii). He

does not appeal his conviction on the distribution and possession offenses in

counts one and three.

      Defendant argues the file-sharing offense, which is a strict liability crime,

is unconstitutional because it imposes culpability where, as here, a computer

user asserts he is unaware of the file-sharing capability of the software program

and unwittingly fails to turn it off. He contends he was deprived of due process

of law because he allegedly had no notice he could be liable for criminal

distribution of the images on the file-sharing network.

      The pertinent sections of the statute, which was adopted in 2013 as a

measure to strengthen child pornography laws and remain current with

technological changes, provide as follows: a "person commits a crime if, by any

means, including but not limited to the Internet, he[or she][]"

            (iii) knowingly stores or maintains an item depicting
            the sexual exploitation or abuse of a child using a file-
            sharing program which is designated as available for
            searching by or copying to one or more other
            computers.

That same section also expressly states that

            [i]n a prosecution under subparagraph (iii), the State
            shall not be required to offer proof that an item

                                                                             A-0104-20
                                        7
            depicting the sexual exploitation or abuse of a child had
            actually been searched, copied, transmitted or viewed
            by another user of the file-sharing program, or by any
            other person, and it shall be no defense that the
            defendant did not intend to distribute the item to
            another user of the file-sharing program or to any other
            person. Nor shall the State be required to prove that the
            defendant was aware that the item depicting the sexual
            exploitation or abuse of a child was available for
            searching or copying to one or more other computers,
            and the defendant shall be strictly liable for failing to
            designate the item as not available for searching or
            copying by one or more other computers.

            [N.J.S.A. 2C:24-4(b)(5)(a)(iii).]

      Before trial, defendant moved to dismiss the file-sharing count of the

indictment, and presented his constitutional arguments to the trial judge, Hon.

Angela F. Borkowski. The judge rejected his argument in a scholarly eleven -

page written opinion issued on December 7, 2018.

      Among other things, the judge reasoned that "defendant cannot claim that

he had no notice that he was violating the law," as to commit a crime under

N.J.S.A. 2C:24-4(b)(5)(a)(iii), "defendant would first have to commit another

crime–possession of child pornography–as storing or maintaining an item of

child pornography in a file-sharing program requires that defendant already

possess an item of child pornography to store or maintain." Thus, because




                                                                         A-0104-20
                                       8
"defendant was on notice and his conduct was not unworthy of blame[,]" the

judge denied defendant's motion to dismiss the distribution charge.

      We affirm the trial court's conclusion that the strict liability feature of the

distribution statute is constitutional. We do so substantially for the reasons

expressed by Judge Borkowski in her detailed written opinion, which we adopt

here. The statute does not violate due process. As the Supreme Court noted in

State v. Pominiak, 221 N.J. 66, 87 (2015), "[s]trict-liability statutes that have

withstood constitutional scrutiny typically involve an element of an offense that

involves an ascertainable fact of which a defendant can make himself aware to

avoid criminal liability." Here, defendant could have made himself aware of the

distribution function of the file-sharing program he installed on his computer.

In addition, as the judge noted, the Legislature had a rational basis to proscribe

such dangerous conduct. See State v. Maldonado, 137 N.J. 536, 552 (1994).

      Defendant unsuccessfully attempts on appeal to distinguish one of the

main cases relied upon by the trial judge, State v. Ivory, 124 N.J. 582 (1991).

In Ivory, the Court upheld the strict liability provisions of N.J.S.A. 2C:35-7,

which makes it a third-degree offense to distribute or possess with intent to

distribute a controlled dangerous substance within 1,000 feet of school property,

whether or not defendant knows he is within that distance of a school. As the


                                                                               A-0104-20
                                         9
Court held, this "statute presents a rational and reasonable approach by the

Legislature to reduce drugs around schools." Id. at 595. "So long as there are

indicia from which an objectively reasonable person could know that the school

property was used regularly, consistently, and actually for school purposes, lack

of knowledge by a drug dealer" or anyone else "that he or she is within 1,000

feet of school property is irrelevant. Under such circumstances prosecution of

a defendant under this statute does not violate due process." Id. at 592.

      Defendant argues the school-zone statute upheld in Ivory is not

comparable, by asserting that "people know that not only is drug possession

illegal, but going to any place outside with drugs on your person is also risky

behavior," but, with respect to N.J.S.A. 2C:24-4(b)(5)(a)(iii), "[a]lthough a

person may know that child-pornography possession is illegal, that person is not

on notice that the files they believe they simply possess are automatically

distributing themselves to other people on the internet."

      However, defendant's argument elides the Supreme Court's specific

holding in Ivory that it is not the defendant himself who must be "on notice" that

his actions are illegal. Rather, so long as "an objectively reasonable person

could know" the facts that would subject defendant to strict criminal liability,




                                                                            A-0104-20
                                       10
the law comports with due process. Ivory, 124 N.J. at 592. The State's proofs

about the functions of the file-sharing network met this objective test.

      Turning to defendant's challenge to his sentence, we discern no basis to

set it aside or the PSL component. The mid-range sentence reflects a reasonable

assessment of aggravating and mitigating factors and does not shock the judicial

conscience. State v. Fuentes, 217 N.J. 57, 70 (2014). Even if, for the sake of

discussion, we overturned the judge's conclusion that certain mitigating factors

invoked by defendant were inapplicable and her finding that aggravating factor

three (the risk of reoffending) does apply, the sentence is nonetheless fair and

not an abuse of discretion. The PSL condition imposed under N.J.S.A. 2C:43 -

6.4(a) was likewise justified to protect children and the public in the future.

      Lastly, insofar as defendant argues his trial counsel was ineffective, that

claim should be pursued through a future petition for post-conviction relief.

State v. Preciose, 129 N.J. 451, 460 (1992).

      To the extent we have not expressly addressed them, all of defendant's

remaining arguments lack sufficient merit to warrant discussion.           R. 2:11-

3(e)(2).

      Affirmed.




                                                                             A-0104-20
                                       11